Citation Nr: 1719732	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  09-11 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a testicular disability other than right chronic epididymitis.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for hyperthyroidism, to include as due to in-service exposure to radiation and as due to medication taken for service-connected PTSD.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 to May 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal of September 2008, April 2010, and September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  At the hearing, he presented testimony as to the issues of entitlement to service connection for a right shoulder disability, a testicular disability, sleep apnea, and hypertension.  The issue of entitlement to service connection for hyperthyroidism was not discussed at the hearing.  A transcript of the hearing is associated with the record.

The Board remanded the issues of entitlement to service connection for a right shoulder disability, a testicular disability, sleep apnea, and hypertension in February 2013 and January 2016.

In a February 2016 rating decision, the VA Appeals Management Center granted the Veteran entitlement to service connection for right chronic epididymitis.  The record includes medical records showing that the Veteran may have testicular disabilities other than right chronic epididymitis, as explained in the Remand section below.  Furthermore, the Veteran has submitted statements since the February 2016 rating decision indicating that that decision did not satisfy his appeal for entitlement to service connection for a testicular disability.  Therefore, the February 2016 grant of entitlement to service connection for right chronic epididymitis is not considered a full grant of the benefit sought on appeal, the Veteran's appeal was not abrogated, and the issue of entitlement to service connection for a testicular disability other than right chronic epididymitis remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

As noted in the February 2013 Board remand, the Veteran raised the issues of entitlement to service connection for sickle cell trait and entitlement to an earlier effective date for the grant of service connection for PTSD at the March 2012 Board hearing.  A review of the record reveals that the Agency of Original Jurisdiction (AOJ) has yet to take action on those issues.  Therefore, the issues of entitlement to service connection for sickle cell trait and entitlement to an earlier effective date for the grant of service connection for PTSD have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Service Connection for Right Shoulder Disability

In its January 2016 remand, the Board found an April 2013 VA examination as to the Veteran's right shoulder to be inadequate for decision-making purposes because it did not address the Veteran's lay statement indicating that he experienced chronic right shoulder pain since an in-service motor vehicle accident.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  The Board therefore directed the AOJ to obtain a VA addendum opinion in consideration of the Veteran's statements attesting to in-service onset of his right shoulder symptoms and continuity of those symptoms through the present.

On remand, the record was referred to the VA examiner who conducted the April 2013 VA examination.  In February 2016, the examiner again reviewed the record and opined that the Veteran's right shoulder disability was less likely than not incurred in or caused by the claimed in-service injury.  As a rationale for the opinion, the examiner explained that, although the service treatment records show that the Veteran complained of neck and back pain that radiated into the shoulder following a motor vehicle accident, "there was no evidence of an ongoing complaint of/ nor a diagnosis of a right shoulder condition during nor within one year of military discharge."  The Board finds that the February 2016 addendum opinion is also inadequate for decision-making purposes because the examiner based his negative opinion primarily on a lack of contemporaneous medical records showing complaints of right shoulder symptoms in service or shortly thereafter.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (holding that a lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  Moreover, the opinion does not reflect consideration of the Veteran's statements attesting to in-service onset and continuity of his right shoulder symptoms, as directed in the January 2016 Board remand.  See Dalton, 21 Vet. App. 23; see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (a Board remand confers upon an appellant the right to substantial compliance with that order).  Because the April 2013 VA examination and the February 2016 VA addendum opinion are inadequate for decision-making purposes, the Board must again remand the issue so that another addendum opinion may be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service Connection for Testicular Disability Other Than Right Chronic Epididymitis

The Veteran was provided a VA male reproductive system conditions examination in February 2016.  The examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  A testicular ultrasound conducted in February 2016 was interpreted as an "Essentially unremarkable testicular ultrasound examination."  The examiner diagnosed the Veteran with chronic epididymitis and noted, "There is no evidence in the record of a testicular disability.  Today's examination and ultrasound of the scrotum show no testicular abnormalities."  He opined that it is as likely as not that the Veteran's chronic epididymitis was incurred in his active service.  The February 2016 rating decision granted the Veteran entitlement to service connection for right chronic epididymitis based on that opinion.

A review of the VA treatment records reveals that a November 2009 ultrasound of the scrotum showed bilateral testicular microcalcifications, right more than left; evidence of possible bilateral scrotal varicoceles; and calcification in the left scrotal fluid, possibly a calcified granuloma.  Although no such findings were shown on the February 2016 testicular ultrasound, a Veteran may be granted service connection for a disability demonstrated during the appeal period even if the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Because the February 2016 VA male reproductive system conditions examiner did not provide an opinion as to the likely etiology of any testicular disability other than right chronic epididymitis, to include those shown on the November 2009 ultrasound, the Board finds that the issue must be remanded so that an addendum opinion may be obtained as to any such disability.

Service Connection for Sleep Apnea and Hypertension

The Veteran contends that he has sleep apnea and hypertension that are secondary to his service-connected PTSD.  The record shows that he was diagnosed with sleep apnea through a private sleep study conducted in July 2009.  The record also shows that the Veteran has a diagnosis of hypertension.

The Veteran was provided a VA examination as to his sleep apnea and hypertension in June 2013.  The examiner opined that the conditions were less likely than not incurred in or caused by his service-connected PTSD.  As a rationale for the opinion, the examiner explained, "There is no evidence based medical literature that I am aware of that sleep apnea [or hypertension] is caused by or result of PTSD."  In its January 2016 remand, the Board found that opinion to be inadequate for decision-making purposes because it did not address whether the Veteran's sleep apnea and/or hypertension may be aggravated by his service-connected PTSD, and therefore remanded the issue so that an addendum opinion could be obtained.

Pursuant to the January 2016 Board remand, the issue was again referred to the June 2013 VA examiner for an addendum opinion.  In February 2016, the examiner reviewed the record and opined, "It is my medical opinion that this Veteran's sleep apnea is not aggravated beyond its natural course by his service-connected PTSD."  As a rationale for the opinion the examiner explained, "There is no general medical consensus or scientific evidence to support the claim that sleep apnea is aggravated beyond its natural course by post-traumatic stress disorder (PTSD)."  The examiner provided an identical opinion and rationale as to the Veteran's hypertension.

A review of the record reveals that the Veteran has submitted a number of articles and abstracts for articles from medical journals and other sources that discuss possible etiological links between PTSD and physical conditions, to include sleep apnea and hypertension.  For example, one of the articles submitted states, "epidemiologic research increasingly suggests that exposure to these [stressful] events is related to increased health care utilization, adverse health outcomes, the onset of specific diseases, and premature death.  To date, studies have linked traumatic stress exposures and PTSD to such conditions as cardiovascular disease . . . .  Evidence linking cardiovascular disease and exposure to psychological trauma is particularly strong and has been found consistently across different populations and stressor events."  Another article discusses the authors' finding of higher prevalence of sleep apnea among Veterans Health Administration patients with PTSD than those without PTSD.  These articles provide general information not specific to the Veteran's case.  Nevertheless, they contradict the June 2013 VA examiner's statements that there is "no evidence based medical literature" and "no . . . scientific evidence" to support a finding of secondary causation or aggravation of sleep apnea and hypertension by PTSD.  Those opinions are therefore inadequate for decision-making purposes, and the issues must be remanded so that further addendum opinions may be obtained in consideration of the articles and abstracts for articles submitted by the Veteran.  Barr, 21 Vet. App. at 312. 

Service Connection for Hyperthyroidism

In his substantive appeal as to the issue of entitlement to service connection for hyperthyroidism, the Veteran requested a hearing by live videoconference at a local VA office.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in June 2016.  A letter dated in July 2016 notified the Veteran that he had been placed on the list of persons wanting to appear at a local office for a videoconference hearing before the Board.  However, there is no indication that the Veteran was ever scheduled for the requested Board hearing, and the issue has since been certified to the Board.  See VA Form 8, Certification of Appeal, dated in July 2016.  As the RO is responsible for scheduling videoconference hearings before the Board, the issue must be remanded so that the Veteran may be scheduled for a videoconference hearing before Board as to the issue.  See 38 C.F.R. § 20.704.

Accordingly, the case is REMANDED for the following action:

1.  Provide a copy of this Remand and the record to the examiner who conducted the April 2013 VA examination and provided the February 2016 VA addendum opinion as to the Veteran's right shoulder disability or, if that examiner is not available, to a similarly qualified clinician for preparation of further addendum opinions.  If the information requested below cannot be provided without further in-person examination of the Veteran, then such an examination should be scheduled.  The examiner must address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disability of the right shoulder had its onset during the Veteran's active service or is otherwise etiologically related to his active service.

The examiner should indicate that the record was reviewed.  A complete rationale must be provided for any opinion given.  Any opinion given must reflect consideration of the Veteran's lay statements attesting to in-service right shoulder symptoms that have persisted through the present.  The examiner must note that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In rendering an opinion, the examiner should therefore treat the Veteran's statements as to the onset and continuity of his right shoulder symptoms as credible or fully explain why those statements are not considered credible from a medical standpoint.

2.  Provide a copy of this Remand and the record to the examiner who conducted the February 2016 VA male reproductive system conditions examination or, if that examiner is not available, to a similarly qualified clinician for preparation of an addendum opinion.  If the information requested below cannot be provided without further in-person examination of the Veteran, then such an examination should be scheduled.  The examiner must address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed testicular disability other than right chronic epididymitis, even if currently resolved, had its onset during the Veteran's active service or is otherwise etiologically related to his active service.

The examiner should indicate that the record was reviewed.  A complete rationale must be provided for any opinion given.  Any opinion given must reflect consideration of the testicular conditions reflected in the November 2009 ultrasound of the scrotum documented in the VA treatment records.

3.  Provide a copy of this Remand and the record to the examiner who conducted the June 2013 VA examination and provided the February 2016 VA addendum opinions as to the Veteran's sleep apnea and hypertension or, if that examiner is not available, to a similarly qualified clinician for preparation of further addendum opinions.  If the information requested below cannot be provided without further in-person examination of the Veteran, then such an examination should be scheduled.  The examiner must address the following:

a.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is proximately due to or the result of his service-connected PTSD.

b.  If not, provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea has been aggravated by his service-connected PTSD.

c.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is proximately due to or the result of his service-connected PTSD.

d.  If not, provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension has been aggravated by his service-connected PTSD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of aggravation must be addressed specifically and separate from the question of causation.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability addresses only the issue of causation, does not address the issue of aggravation, and will necessitate another opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner should indicate that the record was reviewed.  A complete rationale must be provided for any opinion given.  Any opinion given must reflect consideration of the articles and abstracts for articles from medical journals and other sources submitted by the Veteran, which discuss possible etiological links between PTSD and physical conditions, to include sleep apnea and hypertension.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.

5.  Schedule the Veteran for a hearing before a Veterans Law Judge of the Board by live videoconference at a local VA office as to the issue of entitlement to service connection for hyperthyroidism, as requested in his substantive appeal for that issue.  Notify the Veteran and his representative of the date, time, and location of the hearing.  See 38 C.F.R. § 20.704.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

